DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 1/23/21 has been entered. Claims 1-17 and 49-50 are currently pending in this application. 

Allowable Subject Matter
Claims 1-17 and 49-50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a node comprising:
a port extending into a body of the node from an outer surface of the node;
an inlet aperture disposed inside the port and configured to receive a fluid to be injected into the at least one region of the port, the inlet aperture being formed on an inner surface of the port;
an outlet aperture disposed inside the port and configured to enable the fluid to flow out of the at least one region, the outlet aperture being formed on the inner surface of the port; and
at least one channel formed in the body of the node and extending into the body from the inlet aperture to the outlet aperture;
wherein the port is configured to receive a nozzle to enable injection of the fluid.


Woleader (US 201/0241790) teaches a node (106, Fig.13; paragraph 40, the bonded joint 106”) comprising at least one region (350, Fig, 13) to be filled by a fluid (370, Fig. 13; paragraph 61), "one or more adhesive reservoirs 350 for collecting excess adhesive 336 (Fig. 12) that may be discharged from the bleed holes 330 during injection of the structural adhesive 370”); a port (130, 138, 312, Fig. 13) extending inwardly from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748